Citation Nr: 0817200	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  05-09 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the appellant is competent for Department of Veterans 
Affairs benefits purposes to handle disbursement of funds 
under the provisions of 38 C.F.R. § 3.353.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel

INTRODUCTION

The veteran had active service from January to December 1975.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, that affirmed a finding of incompetency for 
disbursement of VA funds, initially instituted in November 
1985. 

In June 2005, the veteran testified at a personal hearing 
before a Decision Review Officer (DRO) at the RO.  In June 
2006, the veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO.  
Transcripts of the testimony from both hearings are 
associated with the claims file.

The case was remanded to the RO by the Board in October 2006 
for additional development and adjudicative action.  


FINDING OF FACT

The more probative medical evidence of record establishes 
that due to his paranoid schizophrenia, the appellant lacks 
the mental capacity to handle disbursement of VA funds.


CONCLUSION OF LAW

The appellant is not competent to handle the disbursement of 
VA funds.  38 U.S.C.A. § 501(a) (West 2002 & Supp. 2007); 38 
C.F.R. § 3.353(a) (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The provisions of 38 C.F.R. § 3.159 are inapplicable to 
competency cases, in essence because VA's duty-to-assist 
applies to claims filed under Chapter 51 of Title 38, United 
States Code.  This case, like all competency cases, is 
subject to the provisions of Chapter 55 of Title 38.  See 
Sims v. Nicholson, 19 Vet. App. 453, 456 (2006) (an applicant 
for restoration of competency is not seeking benefits under 
chapter 51, but, rather, is seeking a decision regarding how 
his benefits will be distributed under chapter 55).  However, 
even though compliance with VA's duty-to-assist provisions is 
not mandated in competency cases, VA has nevertheless met all 
statutory and regulatory notice and duty to assist provisions 
of 38 C.F.R. § 3.159 with respect to the appellant's claim 
for restoration of competency for VA purposes.  See 38 
U.S.C.A. § 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 
3.102, 3.156(a), 3.159, 3.326.  

Specifically, the RO provided the appellant with notice in 
October 2006, subsequent to the initial adjudication.  While 
the notice was not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in a February 2008 supplemental 
statement of the case, following the provision of notice.  
The veteran has not alleged any prejudice as a result of the 
untimely notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions, and afforded the 
veteran the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Competency of Payee

Unfortunately, the appellant in this case has a long history 
of mental illness.  The evidentiary record shows that service 
connection for paranoid schizophrenia was granted within one 
year of discharge from service, and a 100 percent schedular 
rating was assigned, which has remained in effect since the 
original grant of service connection.  

The appellant was determined by VA to be incompetent to 
handle his financial affairs in November 1985.  

A mentally incompetent person is one who, because of injury 
or disease, lacks the mental capacity to contract or to 
manage his or her own affairs, including disbursement of 
funds without limitation.  38 C.F.R. § 3.353(a).  A decision 
as to incompetency may be made by the RO, subject to appeal 
to the Board.  38 C.F.R. § 3.353(b).  Unless the medical 
evidence is clear, convincing, and leaves no doubt as to the 
person's incompetency, the rating agency will not make a 
determination of incompetency without a definite expression 
regarding the question by the responsible medical 
authorities. 38 C.F.R. § 3.353(c).  Determinations relative 
to incompetency should be based upon all evidence of record 
and there should be a consistent relationship between the 
percentage of disability, facts relating to commitment or 
hospitalization and the holding of incompetency.  38 C.F.R. 
§ 3.353(c).  There is a presumption in favor of competency.  
Where reasonable doubt arises regarding a beneficiary's 
mental capacity to contract or to manage his own affairs, 
including the disbursement of funds without limitation, such 
doubt will be resolved in favor of competency. 38 C.F.R. § 
3.353(d); see also 38 C.F.R. § 3.102.

In this case, there is clear and convincing evidence to rebut 
the presumption of competency.  The evidence clearly and 
convincingly establishes that the veteran lacks the mental 
capacity to contract or to manage his own affairs, including 
disbursement of funds without limitation.  

In support of his claim, the veteran submitted legal 
documents reflecting that guardianship of the veteran was 
terminated in December 1997, and conservatorship of the 
veteran was terminated in July 2002.  Significantly, however, 
the veteran was specifically notified in the July 2002 Order 
terminating conservatorship that he remained incompetent for 
VA purposes regardless of any action taken on the 
conservatorship.

The evidentiary record also includes VA hospitalizations and 
outpatient treatment notes dated from the late 1990's to the 
present time, including a January 2002 private clinical 
evaluation report and a VA Field Examination report from 
March 2004.  

The independent clinical evaluation was conducted in response 
to the veteran's request for termination of conservatorship.  
The examiner essentially determined that the veteran was 
unable to manage his property and affairs adequately.  The 
examiner recommended that the Court deny the Petition to 
Terminate Conservatorship.  

The March 2004 field examiner noted that the veteran was not 
able to identify the amount of income he received from VA.  
The field examiner concluded that the veteran was unable to 
demonstrate that he had the capacity to handle funds 
independently and prudently without supervision.  As such, 
the field examiner determined that a payee remained in the 
best interest of the veteran in order to insure that his 
needs continued to be met.  The field examiner also noted 
that the veteran was not trainable or employable because of 
his disability.  

The veteran was afforded a VA examination in August 2004 in 
response to his March 2004 request to be found competent to 
handle disbursement of his VA funds.  The veteran presented 
as alert, well-developed, well-nourished, normally 
proportioned man who was somewhat remarkable in appearance.  
He wore a clean maroon double-breasted suit, with a floral-
pattern Hawaiian shirt, and sandals.  The veteran's face 
appeared somewhat flaccid.  His lower lip hung down, and 
there was some drooling which he was able to control.  The 
veteran seemed mildly restless, changing position perhaps 10 
times during the 45-minute contract, crossing and re-crossing 
his legs.  He spoke in a low, drowning, foggy, mechanical 
way, although the content of his speech seemed clear.  His 
voice had a foggy quality, that when added to his lack of 
teeth and loose musculature of the face, produced a motor 
dysarthria with difficulty in understanding.  There seemed to 
be an automatic quality to his gestures.  The veteran 
indicated that he was actively psychotic.  He heard voices 
essentially daily, and hoped the problem cleared up so he 
could go to be his own self.  When asked if he felt generally 
happy, the veteran replied, "I feel happy, as long as I 
could, don't feel happy."  He smiled inappropriately as he 
answered.  The veteran several times expressed "being bogged 
out."  When asked if he spoke back to the television set, he 
answered affirmatively, "you tell the TV not to talk to me 
that way, bugging..."  The examiner noted that there generally 
appeared to be a disturbance of conventional thought process 
with the appearance and regularity of auditory hallucinations 
that the examiner felt would continue to render the veteran 
mentally incompetent, as far as dealing with money was 
concerned.  According to his appearance, the examiner opined 
that the veteran would be incapable of any type of work other 
than carefully sheltered workshops.  He was able to drive 
himself to the examination and reported that he received VA 
mental health treatment every two weeks.  The veteran also 
reported that he attended a community college to obtain an 
associate's degree, as recently as 2003.  There was no 
inappropriate behavior observed by the examiner, and the 
veteran's social functioning appeared intact, to the point 
where he was able to obtain a 2-year degree at a local 
community college. The diagnosis was chronic paranoid 
schizophrenia, in partial remission with medication.  The 
Global Assessment of Functioning (GAF) was 50.  The examiner 
concluded that the veteran was not mentally competent for VA 
purposes.  

A June 2005 memorandum from the veteran's case manager for 
his Mental Health Intensive Case Management (MHICM) program 
noted that the veteran had voluntarily participated in the 
program since December 1999.  The goal of the program was to 
help veterans regain and maintain their independence with 
minimal assistance from inpatient care.  The case manager 
noted that the veteran had remained out of the hospital since 
joining the program.  The veteran scheduled and transported 
himself to all appointments, and contacted the primary MHICM 
case manager with complaints, concerns or problems, and 
maintained his medication with minimal assistance from the 
MHICM team.  The MHICM case manager opined that the veteran 
was stable at that time.  

The veteran submitted school records showing that he was 
taking (and completing) classes toward an associate's degree.  

At his personal hearings in June 2005 and June 2006, the 
veteran testified that he was doing OK, and that he received 
VA mental health treatment every two weeks.  The veteran 
reported that he received his Social Security Disability 
check directly.  The veteran was confident that he could 
manage his own funds.  

Outpatient VA mental health records from 2005 through 2007 
reveal that the veteran has good days and bad days, but 
overall, show that the veteran had a consistent pattern of 
hearing voices and feeling paranoia.  For example, in August 
2005 the veteran reported, "feels like someone inside me."  
In December 2005, the veteran was, "doing better, staying to 
my own self."  The December 2005 progress note revealed, 
however, that the veteran heard voices occasionally, with 
occasional paranoia.  In June 2006, the veteran still felt 
like someone was inside him, and was having trouble keeping 
to himself.  In June 2007, the veteran's reported improvement 
in symptoms, although he stated that at time people on 
television look at him, and talk to and about him.  He 
realized this was part of his illness and would change the 
station or turn on the radio in an attempt to stop the 
voices.  

Determinations relative to incompetency are based upon all 
evidence of record, and there should be a consistent 
relationship between the percentage of disability, facts 
relating to commitment or hospitalization and the holding of 
incompetency.  The Board has considered all of the evidence 
of record and finds that the probative medical evidence of 
record is overwhelmingly against the finding that the 
appellant is competent for VA benefits purposes. 

The evidence from the veteran's January 2002 clinical 
evaluation, March 2004 field examination and August 2004 VA 
examination, combined with VA treatment records in the 
veteran's claims file, constitute clear and convincing 
medical evidence that the veteran is not competent to handle 
his VA funds.  The critical evidence directly addressing the 
question of whether the veteran is competent to handle his VA 
benefits are the January 2002 and August 2004 opinions 
provided by competent medical professionals, both of which 
indicate that the veteran is not capable of managing his own 
affairs or VA benefits.   

Neither the veteran nor his representative has submitted or 
identified any medical evidence that refutes or conflicts 
with the aforementioned opinions nor does the record contain 
any competent evidence countering these opinions.  The fact 
that the veteran receives his Social Security Check directly, 
or that he may no longer need a guardian does not provide 
clear and convincing evidence of the ability to manage his VA 
funds.  Similarly, the veteran's ability to make and keep 
mental health appointments and remain stable without 
hospitalization does not equate to an ability to manage his 
own VA funds.  Although the veteran's MHICM case manager 
indicated that the veteran was stable, she did not indicate 
that the veteran was able to manage his own VA funds.  No 
examiner of record has indicated that the veteran is 
competent to manage his own funds.  The weight of the 
competent medical evidence reflects that the veteran is not 
competent to handle the disbursement of funds for VA 
purposes.  

The Board has considered the testimony and written 
contentions of the veteran and his representative with regard 
to restoration of a determination of competency.  However, 
the veteran's own assertions regarding his competency are not 
supported by the evidence of record and are in complete 
contrast to the medical opinions of record.  38 C.F.R. § 
3.353(c); Sanders v. Brown, 9 Vet. App. 525 (1996).  

The evidence overwhelmingly establishes the appellant's lack 
of competence to manage his VA funds; as such, the benefit of 
the doubt doctrine does not apply, and restoration of 
competency for VA benefits purposes is not warranted.  
38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102, 3.353(d); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Sanders v. Principi, 17 
Vet. App. 329 (2003).  









ORDER

The appellant is incompetent for Department of Veterans 
Affairs benefits purposes to handle disbursement of funds 
under the provisions of 38 C.F.R. § 3.353.  The appeal is 
denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


